The point of his death shall be tried instanter, unless the Court can be satisfied that there is a strong probability of his death.
Whereupon, evidence was given that his friends have received letters stating his death; and then the cause was continued until next term.
Defendant's counsel took out a sci. fa. on the law side of the Court, calling upon Thompson, who was defendant at law, to show cause why the administrator of Allen should not have execution upon the judgment at law, which Allen had in his lifetime obtained against Thompson. And thereupon Thompson took out a sci. fa. in equity, to make the administrator a party to his bill in equity, so as to keep up the injunction against the administrator. Then the administrator answered and dissolved the injunction.
NOTE. — See Hill v. Jones, 6 N.C. 211; Collier v. Bank, 21 N.C. 328.